 
 
Exhibit 10.1
TENGION, INC.
CHANGE IN CONTROL PLAN


1. Purpose.  The purpose of the Tengion, Inc. Change in Control Plan (the
“Plan”) is to increase the value and attractiveness of the Company by providing
key eligible individuals an incentive to maximize proceeds upon consummation of
a Change in Control.
 
2. Administration.  The Administrator shall have the discretionary authority
to construe, interpret, and implement the Plan; prescribe, amend, and rescind
rules and regulations relating to the Plan; and make all other determinations
that in the Administrator’s judgment are necessary or advisable for the
administration of the Plan. The determination of the Administrator on any matter
relating to the Plan, including, for the avoidance of doubt but without
limitation, the determination of any amounts payable hereunder, shall be final,
binding, and conclusive.
 
3. Term of Plan.  The Plan shall commence on the Effective Date and shall
terminate as of immediately following a Change in Control; provided that, if no
Change in Control occurs before the third anniversary of the Effective Date, the
Plan shall terminate on such date.  For the avoidance of doubt, termination of
the Plan shall not affect the rights of any Participant hereunder to payment of
Plan benefits, if any, accrued by reason of the Change in Control, and those
provisions of the Plan that are necessary to administer any such payments shall
continue to apply until the Participant (or his or her beneficiary) has been
paid all amounts to which he or she is entitled hereunder.
 
4. Maximum Number of Incentive Units.  The maximum number of Incentive Units
available for grant under the Plan shall be 100,000. Units that are forfeited by
a Participant shall again be available for grant under the Plan.
 
5. Definitions.
 
The following definitions shall apply for purposes of this Plan:
 
5.01. “Administrator” means the Committee (as constituted prior to the Change in
Control).  The Committee may delegate some or all of its authority hereunder to
one or more persons.  In the event of any such delegation, the term
“Administrator” shall include any such delegates to the extent of the applicable
delegation.
 
5.02. “Available Proceeds” means the sum of (i) twelve percent (12%) multiplied
by the lesser of (A) the portion of the Change in Control Consideration that
exceeds the Invested Amount or (B) $200 million minus the Invested Amount, and
(ii) fifteen percent (15%) of the portion of the Change in Control Consideration
that exceeds $200 million (e.g., if the amount of Change in Control
Consideration were $180 million and the Invested Amount were $36 million, the
Available Proceeds would be the sum of (i) 12% multiplied by $144 million and
(ii) 15% multiplied by zero; similarly, if the amount of Change in Control
Consideration were $230 million and the Invested Amount were $36 million, the
Available Proceeds would be the sum of (i) 12% multiplied by $164 million and
(ii) 15% multiplied by $30 million).
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.03. “Balance” means the number of Incentive Units allocated to the
Participant’s Incentive Unit Account.
 
5.04. “Cause” means (A) the Participant’s commission of a felony or crime of
moral turpitude; (B) the Participant’s embezzlement, willful breach of fiduciary
duty or fraud with regard to the Company or any of its assets or businesses; (C)
the Participant’s deliberate failure to perform the material duties of his or
her position (other than as a result of a disability); (D) the Participant’s
dishonesty, willful or gross misconduct, or illegal conduct in connection with
the Participant’s employment with, or other service to, the Company or any of
its subsidiaries; or (E) the Participant’s breach of any restrictive covenant in
favor of the Company or any of its subsidiaries relating to confidentiality,
competition or solicitation.
 
5.05. “Change in Control” means the first (and only the first) of the following
to occur: (i) the sale, conveyance or disposal of all or substantially all of
the Company’s property or business or (ii) the merger with or into or the
consolidation with any other corporation, limited liability company or other
entity (other than a wholly-owned subsidiary of the Company), or the occurrence
of any other transaction or series of related transactions, in any such case
immediately following which the stockholders of the Company immediately prior to
such transactions(s) directly or indirectly own less than fifty percent (50%) of
the voting power of the surviving entity immediately after such transaction(s).
 
5.06. “Change in Control Consideration” means an amount equal to the aggregate
value (as determined by the Administrator in its sole discretion) of all cash,
securities and other property or rights that in connection with a Change in
Control are receivable by or distributable to all holders of all capital stock
of the Company and all holders of securities that are convertible into, or
exchangeable for, the capital stock of the Company, in each case assuming the
maximum amount payable with respect to any Contingent Consideration.  For
purposes of the preceding sentence, amounts payable under the Plan that reduce
the aggregate value receivable by or distributable to such holders of capital
stock and convertible securities shall be treated as receivable by such holders.
 
5.07. “Change in Control Date” means the date on which a Change in Control is
consummated.
 
5.08. “Code” means the U.S. Internal Revenue Code of 1986, as from time to time
amended and in effect, or any successor statute as from time to time in effect.
 
5.09. “Committee” means the Compensation Committee of the Board of Directors of
the Company.
 
5.10. “Company” means Tengion, Inc.
 
5.11. “Contingent Consideration” means that portion, if any, of the Change in
Control Consideration that consists of an earn-out, escrow and/or other
holdback, other than any contingent right to receive future payment that is
tradeable on an active securities market or securities exchange.
 
5.12. “Effective Date” means May 8, 2013.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
5.13. “Eligible Individual” means an employee or consultant of the Company and
any other individual who provides substantial services to the Company.
 
5.14. “Incentive Unit” means a bookkeeping entry that entitles the holder to
payment pursuant to Section 8 and the other terms of the Plan.
 
5.15. “Incentive Unit Account” means the bookkeeping account established for the
Participant with respect to the Incentive Units.
 
5.16. “Invested Amount” means the aggregate amount paid to the Company in
respect of all (i) shares of capital stock of the Company issued by the Company
since September 1, 2012, and (ii) all securities issued by the Company since
September 1, 2012 and that are convertible into, or exchangeable for, shares of
capital stock of the Company; provided, however, that in no event shall the
Invested Amount exceed $36 million.
 
5.17. “Participant” means an Eligible Individual participating in the Plan as
provided in Section 6.
 
5.18. “Payment Date” means the date on which any portion of the Change in
Control Consideration is paid to the Company or the Company’s stockholders or
securityholders.
 
5.19.  “Pro Rata Allocation” means a fraction equal to (i) the Participant’s
Balance as of the Change in Control Date, divided by (ii) 100,000.
 
5.20. “Realized Change in Control Consideration” with respect to any Payment
Date, means the portion of the Change in Control Consideration actually paid to
the Company’s stockholders and securityholders on such Payment Date.  Any
contingent right to receive future payment that is tradeable on an active
securities market or securities exchange shall be treated as Realized Change in
Control Consideration when delivered (and the underlying contingent future
payments, if any, shall not be taken into account when paid).  For purposes of
applying the first sentence of this definition, amounts payable under the Plan
that reduce the aggregate value receivable by or distributable to such
stockholders or securityholders in respect of a Payment Date shall be treated as
actually paid to such stockholders and securityholders on such Payment Date.
 
5.21. “Realized Change in Control Ratio” with respect to any Payment Date means
a fraction equal to (i) the Realized Change in Control Consideration with
respect to such Payment Date, divided by (ii) the Change in Control
Consideration.
 
5.22. “Section 409A” means Section 409A of the Code and the regulations
thereunder.
 
5.23. “Upfront CIC Amount” means the amount allocated to a Participant’s
Incentive Unit Account pursuant to Section 7.02 on the Change in Control Date.
 
6. Eligibility and Participation.  The Administrator shall determine which
Eligible Individuals are to participate in the Plan and shall determine the
number of Incentive Units to be awarded to each Participant.  The number of
Incentive Units awarded to a Participant may be increased by a subsequent award,
but, except by reason of forfeiture pursuant to Section 7.05 and Section 9, may
not be decreased without the consent of the affected Participant.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
7. Incentive Unit Accounts.
 
7.01. Balance.  The Company shall establish on its books a separate Incentive
Unit Account to which shall be credited the Balance as described on Schedule A
with respect to each Participant.  A Participant’s Incentive Unit Account will
be adjusted from time to time to reflect any forfeitures pursuant to Section
7.05 and Section 9 and to reflect additional grants of Incentive Units to such
Participant, if the Administrator makes any such grants.
 
7.02. Allocation of Available Proceeds. On each Payment Date, each Participant’s
Incentive Unit Account shall be allocated an amount equal to the product of: (i)
the Participant’s Pro Rata Allocation, multiplied by (ii) the amount of
Available Proceeds, multiplied by (iii) the Realized Change in Control Ratio.
 
7.03. Stay Bonus.  Notwithstanding the Section 7.02 above, if the target amount
of the Participant’s annual cash bonus, if any, for the year in which the Change
in Control Date falls (the “Stay Bonus”) is greater than the Upfront CIC Amount,
the Participant shall be allocated on the Change in Control Date the Stay Bonus
in lieu of the Upfront CIC Amount.
 
7.04. No Voting/Shareholder Rights.  The Participant’s Incentive Units do not
carry voting rights and no Participant has any rights as a stockholder of the
Company by reason of participation in the Plan or the allocation of Incentive
Units to his or her Incentive Unit Account.
 
7.05. Vesting.  Except as provided in Section 9, all Incentive Units shall be
forfeited immediately upon termination for any reason of the Participant’s
employment or service with the Company.  If a Participant is employed by the
Company or providing service to the Company on the Change in Control Date, as
determined by the Administrator, all of the Participant’s Incentive Units shall
become fully vested immediately prior to the occurrence of the Change in
Control.
 
8. Payment.
 
8.01. Upfront Payments.  In the event of a Change in Control, the Upfront CIC
Amount or the Stay Bonus, as determined under Section 7, shall be paid to the
Participant in a single lump sum (subject to applicable tax withholding) on or
as soon as practicable following the Change in Control Date but in no event
later than sixty (60) days following the Change in Control Date. If the Change
in Control Consideration is comprised of different forms of consideration,
unless otherwise determined by the Administrator, the amount payable in respect
of each Participant’s Incentive Unit Account shall be paid by delivering to such
Participant a portion (as determined by the Administrator) of each type of
consideration comprising the Change in Control Consideration.
 
8.02. Holdbacks.  In addition to his or her entitlement to the Upfront CIC
Amount or the Stay Bonus, as applicable, the Participant shall, subject to the
terms of the Plan, be entitled to receive the amount allocated to his or her
Incentive Unit Account on a Payment Date in respect of any Contingent
Consideration paid on such Payment Date, but such amount shall be held back and
paid, if at all, subject to applicable tax withholding, at the same time and on
the same basis as the Contingent Consideration is paid to the Company’s
stockholders or securityholders. Notwithstanding anything to the contrary
herein, the payment terms described in this Section 8.02 may be modified by the
Administrator to the extent the Administrator deems such modification to be
necessary or advisable to comply with the requirements of Section 409A or the
requirements for exemption from Section 409A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
9. Termination of Employment or Service.   
 
9.01. Terminations in General.  Except as otherwise provided in Section 9.02
below, in the event that a Participant’s employment or service with the Company
terminates at any time prior to a Change in Control, such Participant shall
forfeit all of his or her Incentive Units with no consideration due to the
Participant, and shall thereafter be excluded from participation in the Plan.
 
9.02. Termination by the Company without Cause within Six Months of a Change in
Control.  A Participant whose employment or service with the Company and its
subsidiaries is terminated by the Company and its subsidiaries without Cause
within six months prior to a Change in Control shall be entitled to keep his or
her Incentive Units as if no termination of employment or service had occurred.
 
10. Section 409A.  The payments under this Plan are intended to be exempt from,
or compliant with, Section 409A, and shall be administered accordingly.
Notwithstanding the foregoing, in no event whatsoever shall the Company or any
of its affiliates be liable for any additional tax, interest, or penalties that
may be imposed on any Participant by Section 409A or any damages for failing to
comply with Section 409A.
 
11. Contractual Obligation.  The obligations of the Company and any of its
affiliates whose employees or service providers are participating in the Plan,
if any, to make payments hereunder shall be contractual only and all such
payments shall be made from the general assets of the Company and such
affiliates.  Participants and any other person or persons having or claiming a
right to payments hereunder shall rely solely on the unsecured promise of the
Company and such affiliates, and nothing herein shall be construed to give the
Participant or any other person or persons any right, title, interest or claim
in or to any specific asset, fund, reserve, account or property of any kind
whatsoever owned by the Company or its affiliates or in which it may have any
right, title or interest now or in the future, including, without limitation,
any investments that may be made by the Company or its affiliates to hedge the
obligations of the Company.
 
12. Non-Alienation of Benefits. A Participant may not assign, sell, encumber,
transfer, or otherwise dispose of any rights or interests under the Plan except
by will or the laws of descent and distribution. Any attempted disposition in
contravention of the preceding sentence shall be null and void.
 
13. No Right to Continued Employment.  Neither the provisions of the Plan nor
any action taken thereunder shall be considered a contract or guarantee of
employment, service, wages or compensation.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
14.      Withholding.  Notwithstanding any other provision of this Plan, the
Company shall have the right to withhold from any payment made under the Plan
any taxes required by law to be withheld with respect to any payment
hereunder.  In the event that any portion of the amount payable to the
Participant hereunder is to be made in a form other than cash, each Participant
agrees to remit to the Company in cash (or in such other form as may be
permitted by the Administrator) the amount necessary to pay all taxes required
by law to be withheld with respect to such portion (but only to the extent the
taxes due with respect to such portion cannot be satisfied out of cash otherwise
payable to the Participant hereunder).
 
15.      Amendment or Termination.  The Administrator may at any time or times
amend the Plan for any purpose which may at the time be permitted by law, and
may at any time terminate the Plan; provided, that except as otherwise expressly
provided in the Plan the Administrator may not, without the Participant’s
consent, alter the terms of an award so as to affect materially and adversely
the Participant’s rights under the award, unless the Administrator expressly
reserved the right to do so at the time of the award.
 
16.       No Liability of Administrator.  No member of the Committee or any
other person or persons acting by delegation as Administrator shall be
personally liable by reason of any contract or other instrument executed by such
person or on his or her behalf in his or her capacity as a member of the
Committee or as the Administrator nor for any mistake of judgment made in good
faith, and the Company shall indemnify and hold harmless each member of the
Committee and each other employee, officer or director of the Company to whom
any duty or power relating to the administration or interpretation of this Plan
may be allocated or delegated, against any cost or expense (including counsel
fees) or liability (including any sum paid in settlement of a claim) arising out
of any act or omission to act in connection with this Plan unless arising out of
such person’s own fraud or willful bad faith.  The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s certificate of
incorporation or by-laws, each as amended from time to time, as a matter of law,
or otherwise, or any power that the Company may have to indemnify them or hold
them harmless.
 
17.       Reliance on Reports.  The Administrator (including all members
thereof) shall be fully justified in acting or failing to act, as the case may
be, and shall not be liable for having so relied, acted or failed to act in good
faith, in reliance upon any report made by the independent public accountant of
the Company and its affiliates and/or any other information furnished in
connection with this Plan by any person or persons other than himself or
herself.
 
 
18. Notice. Whenever notice is required to be given under the terms of the Plan
such notice shall be deemed to have been given three days after being sent in
writing by registered or certified mail as follows:
 
If to the Administrator, to it at:
 
3929 Westpoint Boulevard, Suite G
Winston-Salem, NC 27103
Attention: Corporate Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 
 
 
If to the Participant or his or her legal representative, to him or her at his
or her last known address as shown in the records of the Company or, in the
absence of any such record for the Participant’s legal representative, to the
Participant’s last known address as shown in the records of the Company.
 
19. Governing Law. The Plan shall be governed by and administered in accordance
with the laws of the State of Delaware, without reference to rules relating to
conflicts of law.
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Schedule A






Name of Participant:


Balance of Incentive Unit Account as of [date]:


























Acknowledged and agreed as of [date]
 

 
TENGION, INC.
 
 
 
By:                                                   
 
Name:
 
Title:
         
PARTICIPANT
 
 
 
By:                                                   
 
Name:
       

 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------